                Case 2:20-cv-01389-SMB Document 29 Filed 06/17/21 Page 1 of 2




 1 STINSON LLP
   Sharon W. Ng (#024975)
 2 1850 North Central Avenue, Suite 2100
   Phoenix, Arizona 85004-4584
 3 Telephone: 602.279-1600
   Facsimile: 602.240-6925
 4 E-mail: sharon.ng@stinson.com
 5 Todd Noteboom, admitted pro hac vice
   50 South Sixth Street, Suite 2600
 6 Minneapolis, MN 55402
   Telephone: 612.335.1894
 7 Facsimile: 612.335.1657
   E-mail: todd.noteboom@stinson.com
 8
   Jeremy A. Root, admitted pro hac vice
 9 230 W. McCarty Street
   Jefferson City, MO 65101-1553
10 Telephone: 573.556.3609
   Facsimile: 573.556.3635
11 E-mail: jeremy.root@stinson.com
12 Attorneys for Defendant State Farm Life Insurance Company
13                                       UNITED STATES DISTRICT COURT
14                                       FOR THE DISTRICT OF ARIZONA
15 Earl L. McClure, individually and on behalf            CLASS ACTION
   of all others similarly situated,
16                                                        No. 2:20-cv-01389-SMB
                           Plaintiff,
17                                                        NOTICE OF SERVICE OF
   v.                                                     DISCOVERY
18
   State Farm Life Insurance Company,
19
20                                   Defendant.
21
22            Defendant State Farm Life Insurance Company certifies that State Farm’s First
23 Supplemental Responses and Objections to Plaintiff’s First Requests for Production of
24 Documents was served by mailing the same on June 17, 2021, via U.S. Mail and via electronic
25 mail to the Plaintiff through his counsel of record.
26
27
28

     CORE/2063187.0048/167632305.1
                Case 2:20-cv-01389-SMB Document 29 Filed 06/17/21 Page 2 of 2




1             RESPECTFULLY SUBMITTED this 17th day of June, 2021.

2                                                            STINSON LLP
3
                                                      By: /s/ Sharon W. Ng
4                                                         Sharon W. Ng
                                                          1850 North Central Avenue, Suite 2100
5                                                         Phoenix, Arizona 85004-4584
6                                                            Todd Noteboom, admitted pro hac vice
                                                             50 South Sixth Street, Suite 2600
7                                                            Minneapolis, MN 55402
8                                                            Jeremy A. Root, admitted pro hac vice
                                                             230 W. McCarty Street
9                                                            Jefferson City, MO 65101-1553
10                                                           Attorneys for Defendant State Farm
                                                             Insurance Company
11
                                       CERTIFICATE OF SERVICE
12
              I hereby certify that on June 17, 2021, I electronically filed the foregoing with the Clerk
13
     of the Court for the U.S. District Court for the District of Arizona using the CM/ECF System.
14
     Participants in the case who are registered CM/ECF users will be served by the CM/ECF
15
     system:
16
                       José de Jesús Rivera
17                     Heather L.H. Goodwin
                       MILLER, PITT, FELDMAN & McANALLY P.C.
18                     2800 North Central Avenue, Suite 840
                       Phoenix, Arizona 85004
19
                       Norman E. Siegel
20                     Ethan M. Lange
                       Lindsay Todd Perkins
21                     STUEVE SIEGEL HANSON LLP
                       460 Nichols Road, Suite 200
22                     Kansas City, Missouri 64112
23                     John J. Schirger
                       Matthew W. Lytle
24                     Joseph M Feierabend
                       MILLER SCHIRGER, LLC
25                     4520 Main Street, Suite 1570
                       Kansas City, Missouri 64111
26
27                                                 By: /s/ Kathleen Kaupke
28                                                       2
     CORE/2063187.0048/167632305.1
